                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 KERRI FRANKLIN,                                    )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      No. 4:18-00199-CV-RK
                                                    )
                                                    )
 ACTING COMMISSIONER OF                             )
 SOCIAL SECURITY;                                   )
                                                    )
                                                    )
                                Defendant.          )
                                             ORDER
       Before the Court is Plaintiff’s appeal brought under 42 U.S.C. § 405(g) seeking review of
Defendant Commissioner of Social Security Administration’s (“SSA”) denial of disability benefits
as rendered in a decision by an Administrative Law Judge (“ALJ”). For the reasons below, the
decision of the ALJ is AFFIRMED.
                                       Standard of Review
       The Court’s review of the ALJ’s decision to deny disability benefits is limited to
determining if the decision “complies with the relevant legal requirements and is supported by
substantial evidence in the record as a whole.”         Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010) (quoting Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008)). “Substantial evidence
is less than a preponderance of the evidence, but is ‘such relevant evidence as a reasonable mind
would find adequate to support the [ALJ’s] conclusion.’” Grable v. Colvin, 770 F.3d 1196, 1201
(8th Cir. 2014) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). In determining
whether existing evidence is substantial, the Court takes into account “evidence that detracts from
the [ALJ’s] decision as well as evidence that supports it.” Cline v. Colvin, 771 F.3d 1098, 1102
(8th Cir. 2014) (citation omitted). “If the ALJ’s decision is supported by substantial evidence, [the
Court] may not reverse even if substantial evidence would support the opposite outcome or [the
Court] would have decided differently.” Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014) (citing
Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). The Court does not “re-weigh the evidence
presented to the ALJ.” Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (citing Baldwin v.
Barnhart, 349 F.3d 549, 555 (8th Cir. 2003)). The Court must “defer heavily to the findings and
conclusions of the [ALJ].” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (citation omitted).
                                                Discussion
        By way of overview, the ALJ determined that Plaintiff suffers from the following severe
impairments: degenerative disc disease of the cervical and lumbar spine; obesity; asthma;
osteoarthritis of the right knee; and bilateral carpel tunnel syndrome. The ALJ also determined
that Plaintiff has the following non-severe impairments: hypertension; inflammatory bowel
disease; gastroesophageal reflux disease; stress incontinence; genital carcinoma; MRSA cellulitis
without signs of immunosuppression; rheumatoid arthritis; migraine headaches; mild
osteoarthritis; carpel tunnel syndrome; and history of asthma. However, the ALJ found that none
of Plaintiff’s impairments, whether considered alone or in combination, meet or medically equals
the criteria of one of the listed impairments in 20 CFR Pt. 404, Subpt. P, App. 1 (“Listing”).
Additionally, the ALJ found that despite her limitations, Plaintiff retained the residual functional
capacity (“RFC”) to perform light work with the following exceptions: Plaintiff can occasionally
balance, stoop, kneel, and/or climb ramps and stairs; never crouch, crawl, climb ladders, climb
ropes, or climb scaffolds; frequently use the upper extremities for handling bilaterally; avoid
frequent exposure to extreme cold, extreme heat, wetness, humidity, vibration, and pulmonary
irritants such as fumes, odors, dusts, gases, and poor ventilation; and avoid hazards such as
dangerous machinery and unprotected heights. Although the ALJ found that Plaintiff is unable to
perform any past relevant work, the ALJ determined that, considering Plaintiff’s age, education,
work experience, and RFC, Plaintiff can perform jobs that exist in significant numbers in the
national economy.
        On appeal, Plaintiff argues the ALJ’s RFC determination is not supported by substantial
evidence because it does not award sufficient weight to Dr. Dennis Velez, M.D.’s opinion.1 Dr.
Velez was a consultative examiner, and the ALJ gave Dr. Velez’s opinion little weight for the
following reasons: Dr. Velez only examined Plaintiff once, over two years prior to the ALJ’s
decision; Dr. Velez’s opinion is vague and internally inconsistent; and Dr. Velez’s findings appear




        1
          Dr. Velez opined that Plaintiff “would not have any limitations with regards to sitting or standing,
however, she would have difficulties walking, lifting and carrying for more than one-third[] of the time,
especially if required to squat.” (Tr. 261.)

                                                      2
to be largely based on Plaintiff’s subjective complaints.2 It is the province of the ALJ to weigh
the medical opinions of record, formulate the plaintiff’s RFC, and make the ultimate disability
determination. Renstrom v. Astrue, 680 F.3d 1057, 1064-65 (8th Cir. 2012).
                                               Conclusion
        Having carefully reviewed the record before the Court and the parties’ submissions on
appeal, the Court concludes that substantial evidence on the record as a whole supports the ALJ’s
decision. Accordingly, the decision of the ALJ is AFFIRMED.
        IT IS SO ORDERED.
                                                          s/ Roseann A. Ketchmark
                                                          ROSEANN A. KETCHMARK, JUDGE
                                                          UNITED STATES DISTRICT COURT

DATED: July 8, 2019




        2
          For instance, Dr. Velez opined that Plaintiff would have difficulty walking more than one-third
of the time; however, Dr. Velez did not provide any limitations on Plaintiff’s ability to stand. Dr. Velez
did not provide how much weight would be required to inhibit Plaintiff’s lifting or carrying abilities.
Despite Dr. Velez’s restrictive findings, it appears his restrictive opinion was largely based on Plaintiff’s
subjective complaints because Dr. Velez’s treatment notes indicated Plaintiff had normal gait and stance,
full upper and lower extremity strength, normal knee range of motion, and a normal motor and sensory
examination. See Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001) (the ALJ may discount or
reject a medical opinion when that opinion is inconsistent with the record as a whole); Hacker v. Barnhart,
459 F.3d 934, 937 (8th Cir. 2006) (a physician’s own inconsistencies may undermine his opinion and
diminish or eliminate the weight given to that physician’s opinion); Gonzales v. Barnhart, 465 F.3d 890,
895 (8th Cir. 2006) (an ALJ may award less weight to a medical opinion when that opinion appears to be
largely based on the plaintiff’s subjective complaints).


                                                     3
